Citation Nr: 0609692	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for a 
bilateral eye disability.  

The appellant was afforded a personal hearing at the RO 
before the undersigned Veterans Law Judge in August 2005.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  An eye disorder, diagnosed as conjunctivitis and 
keratitis, was noted at the time of entry into active 
service.

2.  The evidence is against a finding that the veteran's 
preexisting eye disorder increased in severity during 
service.  


CONCLUSION OF LAW

An eye disorder, diagnosed as keratitis and conjunctivitis, 
preexisted active service and was not aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in October 2002.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that which was in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The October 2002 rating decision, June 2003 statement of the 
case (SOC) and June 2004 supplemental statement of the case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The June 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Northern Arizona Health Care System Prescott VA facility 
(HCS) and the Kokopelli Eye Care (Dr. Ham).  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Service connection

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant.  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has also 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

The Board notes that the veteran describes his claimed 
disability as a herpes infection of the eye.  An April 2004 
VA examination report explains that dendritic keratitis and 
herpetic keratitis are both nomenclature for the same 
disorder.  

In this case, a September 1965 induction medical examination 
notes that the veteran had a history of frequent eye trouble.  
The examination specifically noted "dentr[itic] keratitis 
cured healed, chronic conjuct[ivitis] - appears healed."  
Attached to this examination report is a September 1965 
letter from the veteran's treating physician stating that the 
veteran had been under the physician's care for dendritic 
keratitis of the right eye and had required treatment for 
chronic conjunctivitis since recovery from the keratitis.  
The Board is aware that the examiner stated that the 
diagnoses "appear[ed]" to be healed; however, the examiner 
indicated that clinical evaluation of the eyes was 
"abnormal."  Because the claimed eye disorder was noted at 
the time of examination, acceptance, and enrollment for 
service, the presumption of soundness contained in 
38 U.S.C.A. § 1111 does not attach with respect to this 
disorder.  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  A pre-existing injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b).  

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. § 
4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  It further stated, "Evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability.  Davis, 276 F.3d at 1345; see Jensen 
v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (Court held 
that 38 U.S.C.A. § 1153 requires some increase in the 
severity of the preexisting condition causally related to 
military service).  

The veteran asserts that his active service aggravated his 
pre-existing eye disorder.  As evidence of this aggravation 
he points to a hospitalization in February and March 1967, 
during which he was treated for herpetic keratitis of the 
right eye.  The veteran was discharged from the hospital in 
March 1967 with a clinical note to return to the clinic in 
two weeks.  An October 1967 separation medical examination 
and medical history make no mention of any eye disorder, 
other than to note that the veteran wore glasses.  The 
medical evidence of record shows that the veteran did not 
again seek treatment for his eye disorder until November 
2001, 36 years after separation from service.  The in-service 
treatment for keratitis of the right eye is best 
characterized as a temporary flare-up of symptoms because all 
of the evidence demonstrates that this incident was 
transitory, was resolved long before his separation, and did 
not reoccur for many years after separation.  

Service records do not indicate that the veteran was engaged 
in combat with the enemy and he has not asserted that his 
claimed disability is related to combat.  Therefore, the 
flare-up of symptoms during service does not constitute an 
increase in the severity of his pre-existing eye disorder.  
Thus, no competent evidence of record indicates that the 
veteran's eye disorder increased in severity during service.

Significantly, after a review of the veteran's claims folder, 
it was the VA examiner's April 2004 medical opinion that the 
veteran did not encounter any conditions in service that 
would have aggravated his eye disorder.  This examiner 
concluded that the veteran's eye disorder was not aggravated 
by service.  

The veteran also asserts that his current right eye corneal 
scar was caused by the in-service flare-up of his keratitis.  
He does not state that the scar is in any way interfering 
with his functions.  Rather, he contends that service 
connection is appropriate because the corneal scarring could 
lead to the need for cataract surgery at some time in the 
future.  However, the veteran, as a layman, is not competent 
to give a medical opinion on matters requiring medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board is aware that 
veteran states that all of the ophthalmologists that he has 
seen have told him that corneal scarring is a leading reason 
for cataract surgery.  However, "hearsay medical evidence" is 
not competent evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (a lay assertion, "filtered as it (is) through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence").  

No medical evidence of record establishes that the veteran's 
right eye corneal scar resulted from his in-service flare-up 
of keratitis.  Furthermore, while noting the scar, neither 
Dr. Ham's November 2002 letter nor the April 2004 VA 
examination attributes any increase in severity of his pre-
existing disability to the scar, or indicates that the scar 
itself is disabling.  A service connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Indeed, Dr. Ham 
stated in his November 2002 letter that the corneal scar was 
insignificant at that time.  With respect to the veteran's 
contention regarding future cataract surgery, there is no 
medical evidence that he is currently a candidate for such 
surgery.  Therefore, the preponderance of the evidence is 
against a finding that the scar is disabling or that it 
constitutes an aggravation of his pre-existing eye disorder.  

Finally, clinical records and examinations are absent for any 
treatment specifically of the left eye.  The September 1965 
letter from the private physician, the February through March 
1967 in-service treatment, the February 2002 VA treatment, 
and the November 2002 letter from Dr. Ham all refer to 
treatment of only the right eye.  The November 2001 VA 
clinical note does not specify a particular eye as being 
symptomatic.  Furthermore, both the April 2004 VA examiner 
and the November 2002 letter from Dr. Ham state that the left 
eye is normal.  Therefore, the Board finds that no disability 
of the left eye has ever been demonstrated.

For the reasons stated above, the Board finds that the 
veteran's pre-existing eye disorder did not increase in 
severity during service and thus was not aggravated by 
service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for an eye disorder and that, 
therefore, the provisions of § 5107(b) are not applicable.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


